 GRAPHIC ARTS INTERNATIONAL UNIONGraphic Arts International Union,AFL-CIOandTheTribune CompanyLocalNo. 220 of the Graphic Arts InternationalUnion,AFL-CIOand The Tribune CompanyPhotoengravers Pension Welfare Fund,An Agent oftheGraphicArtsInternationalUnion,AFL-CIOandThe TribuneCompany. Cases 12-CB-1604,12-CB-1656-1, and 12-CB-1656-2October 13, 1976DECISION AND ORDERBy MEMBERS FANNING, PENELLO, AND WALTHEROn June 8, 1976, Administrative Law Judge Ber-nard Ries issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: Pursuant tocharges filed on August 7 and December 24, 1975, and acomplaint issued on January 23, 1976, this case came onfor hearing at Tampa, Florida, on April 5, 1976. The com-plaint alleges, in substance, that Respondents violated Sec-tion 8(b)(1)(B) of the Act by denying withdrawal benefitsfromRespondent PensionWelfareFund, hereinaftersometimes called Fund, to certain supervisors who had re-signed from Respondent Union. Respondents' answer de-nies,inter alia,that Respondent Fund is an agent of Re-spondent International Union, and further denies that anyof the Respondents violated Section 8(b)(1)(B) by the con-duct alleged in the complaint. Briefs were received from379General Counsel and Respondents on or about May 11,1976.Upon the entire record in this proceeding and after dueconsideration of the briefs, I make the following:FINDINGS OF FACT1. JURISDICTIONThe Charging Party in this case, The Tribune Company,is a Florida corporation having its principal place of busi-ness in Tampa, Florida, where it is engaged in the businessof printing and distributing newspapers. Tribune Companysubscribes to interstate news services and advertises prod-ucts which are sold nationwide. During the 12 months pre-ceding the issuance of the complaint, a representative peri-od of time, Tribune Company had a gross volume ofbusiness in excess of $200,000. The answer admits, and Ifind, that the Tribune Company is now, and has been at allmaterial times, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The answer admits, and I find, that the Respondent In-ternational and Local Unions are now, and have been atallmaterial times, labor organizations within the meaningof Section 2(5) of the Act. I further find that RespondentFund is, as the answer admits, a trust fund established un-der a trust agreement in accordance with the provisions ofRespondent International's constitution and laws, for thepurpose of paying pension and related benefits to coveredmembers of the Union.II.THE ALLEGED UNFAIR LABOR PRACTICES1.Relevant FactsThe constitution of Respondent International providesfor the establishment of a trust fund known as the Pho-toengravers Pension Welfare Fund. It further provides thatthe assets of the Fund shall be used in accordance with theterms of a plan to be established by the trustees for imple-menting the Fund. The constitution requires that all mem-bers be covered by, and contribute to, the Fund; the Fundisprimarily financed by these mandatory contributionsfrom covered members, which are denominated as a "spe-cial benefit per capita tax" and are considered part of thedues structure.The Pension Welfare Plan drawn up by the trustees, whoare all members of Respondent's International Council,provides that a covered member who "withdraws or resignsfrom membership in the International in accordance withthe withdrawal or resignation provisions of the Constitu-tion and Laws of the International" shall be entitled toreceive a refund of up to three-quarters of his contributionssince January 1, 1966.1 Section 21.9 of the internationalconstitution provides that "[a] member may resign frommembership only if he is in good standing and has ceasedIf such a member has made less than I full year of contributions, hereceives no withdrawal benefits, members who have made contributions formore than 1 year receive refunds of various percentages of their contribu-tions, depending on the amount of their contributions226 NLRB No. 69 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be engaged as an employee or in a supervisory capacityin an industry within the jurisdiction of the International,but continues otherwise to be associated with such indus-try.,,Not long after the Supreme Court handed down its deci-sion inFlorida Power & Light Co. v. International Brother-hood of Electrical Workers, Local 641,417 U.S. 790 (1974).The Tribune Company, the Charging Party here, orderedsix of its supervisors to resign their memberships in theUnion. Disobedience of the order would have resulted intheir being demoted to the rank-and-file. The parties havestipulated that five of them possessed supervisory authoritywithin the meaning of-the Act, and that, specifically, theywere authorized to adjust employee grievances.On August 29, 1974, the supervisors wrote to Respon-dent Local notifying it that they were resigning from theUnion effective September 1, 1974. Subsequently, on Sep-tember 20, 1974, the supervisors wrote to the Fund askingthat they be paid the withdrawal benefits to which theybelieved they were entitled under the plan. There followedan exchange of several letters, unnecessary to detail here,between the supervisors, the Fund administrator, and thepresident of the Local. The only letter in evidence whichgives any indication of the amount of withdrawal benefitswhich might be due the resigned members is one from theFund's administrator. It states that Supervisor McMahan,having contributed $2,056.64 to the Fund, would theoreti-cally be eligible for a withdrawal benefit, under section5.10 of the plan, of $732.32.Eventually, on June 13, 1975, the attorney for the super-visors wrote to the Fund's administrator, demanding pay-ment. On June 26, 1975, counsel for the Fund replied. Henoted that the plan provided that withdrawal benefitswould be paid only to members who resign from the Inter-national "m accordance with the Constitution and Laws ofthe International." Pointing to the provision of the interna-tional constitution that a member may resign only if he hasceased to be employed in an industry within the jurisdic-tion of the Union, and to the fact that the supervisors hadcontinued to be employed in the industry after the date oftheir tendered resignations, counsel for the Fund conclud-ed that the resignations were not in conformity with theconstitution and laws of the International and that the su-pervisors were therefore not entitled to withdrawal benefitsunder the provisions of the plan.One of the six supervisors named in the complaint wasArthur L. Rex. The complaint was amended at hearing todelete Rex's name. The record shows that although Rex, asupervisor, had originally resigned from the Union as re-quired by the Charging Party, subsequently there was arelocation of Charging Party's business, at which time Rexapplied to the Union for readmission to membership. Hisapplication was accepted, and, upon payment of backdues, he was reinstated as a member in good standing, withfull entitlement to all rights in the Fund and other benefitsretroactive to the time of his resignation.B. Discussion and ConclusionsThe complaint alleges that by refusing withdrawal bene-fits to the supervisors "for the reasons set forth" in Respon-dent Fund's June 26, 1975, letter-that the supervisors,since they continued to be employed in the industry, hadnot validly resigned from the Union and therefore were notentitled to such benefits under the rules of the plan-Re-spondents violated Section 8(b)(1)(B) of the Act.Section 8(b)(1)(B) makes it an unfair labor practice for aunion to "restrain or coerce . . . an employer in the selec-tion of his representatives' for the purposes of collectivebargaining or the adjustment of grievances." InFloridaPower & Light Co., supra,reviewing the Board's evolvingconstruction of Section 8(b)(1)(B), the Supreme Courtpointed out that, for more than 20 years after its en-actment, the Board hewed close to the literal language ofthe section, holding it applicable to-such union conduct aspicketing employers to secure removal of an industrial rela-tions consultant, attempting to force employers to join orresign from multiemployer associations, and demandingthat foremen be selected from the ranks of union members.The restriction of Section 8(b)(1)(B) to such instances ofdirect pressure against employers was terminated in 1968when, inSan Francisco-Oakland Mailers' Union No. 18, In-ternationalTypographicalUnion (Northwest Publications,Inc.),172 NLRB 2173 (1968), the Board held violative ofthe section a more indirect kind of pressure-disciplinaryactionagainst supervisor-membersof, the Union for alleg-edly assigning unit work in violation of the bargainingagreement. Thereafter, the Board "extended §8(b)(1)(B) toproscribe union discipline of management representativesboth for themanner inwhich they performed their collec-tive-bargaining and grievance-adjusting functions, and forthemanner in which they performed other supervisoryfunctions if those representatives also in fact possessed au-thority to bargain collectively or to adjust grievances."Florida Power & Light Co,, supra,417 U.S. at 800. In thetwo consolidatedcasesbefore the Court inFlorida Power,the Board had expanded the "indirect pressure" doctrine toapply to union discipline of supervisor-members for perfor-mance of rank-and-file work during a strike, "on the theorythat the performance of such work during a strike is anactivity furtheringmanagement's interests." 417 U.S. at802.The Court found no showing in the legislative historythat "Congress sought to extend protection to the employerwhen engaged in any activity other than theselectionof itsrepresentatives for the purposes of collective bargainingand grievance adjustment" (417 U.S. at 804), and held, as-suming but not deciding that theOakland Mailers'decisionfell "within the outer limits of" the following test, that "aunion's discipline of one of its members who is-a superviso-ry employee can constitute a violation of §8(b)(1)(B) onlywhen that discipline may adversely affect the supervisor'sconduct in performing the duties of, and acting in his ca-pacity as, grievance adjuster or collective bargainer on be-half of the employer."Ibid.The complaint here is premised on an apparently uniquetheory which combines aspects of both the "direct pres-sure" and "indirect pressure" lines of authority. Like the"direct pressure" cases, the theory involves a claim that theunion rule under consideration here may result in a possi-ble diminution of the range of supervisors available to theemployer, and hence is a literal restraint on the employer's GRAPHIC ARTS INTERNATIONAL UNIONability freely- to select the supervisors he wishes to representhim for grievance adjustment and bargaining purposes.Like the "indirect pressure" cases, the present alleged re-straint is imposed not directly against the employer, butrather against the supervisor; unlike the "indirect pressure"cases, however, the asserted consequence of that restraintupon supervisors is not to effect the "substitution of atti-tudes rather than persons"(Oakland Mailers,`172 NLRBat 2173), but, as in the "direct pressure" cases, to affect thechoice of who shall be the supervisors.It is General Counsel's thesis that Respondent's uniformapplication of its rule refusing to grant withdrawal benefitsfrom the Fund to members who resign from the Union butwho remain employed in the industry has the effect, -inso-far as it is applied to supervisor-members, of restraining anemployer "in the selection of his representatives" because,General Counsel argues, "a union member under these cir-cumstances would lose valuable accrued monetary benefitsif he opted to become or remain a supervisor." It thus ap-pears to be General Counsel's contention that applicationof the rule to supervisors may have the effect of narrowingthe pool of supervisors available to an employer because ofthe "imminent prospect" that the supervisors might chooseto retain their fund benefits and forfeit their supervisoryjobs, rather than choose to forfeit their benefits and retaintheirijobs. In General Counsel's words, the employer, as aresult of application of the rule, "has been and is effective-ly prevented from obtaining and retaining supervisors in-cluding supervisors who are acting,,as here, as grievanceadjusters."---General Counsel asserts that because the right to suchbenefits is based on a constitutionally valid resignation, thesupervisors cannot, under the international constitution,"validly"resignand receive those benefits without leavingthe industry, and the rule -therefore has the potential ofrestraining them from remaining'ni a supervisory capacitywhere, as here, their employer demands that they shedtheir union affiliation? It should be understood that whatGeneral Counsel launches here is an attack which seeksextirpation of the withdrawal benefits rule itself, and sub-stitution of a new rule which would grant withdrawal bene-fits to all members who resign, regardless of whether theyremain in the industry.For purposes of an allegation that Section 8(b)(1)(B) hasbeen violated, however, the question must necessarily bewhether the ruleas presently appliedtends to restrain theCharging Party in the "selection of its representatives" forgrievance adjustment and collective bargaining. Pragmati-cally viewed,it seemsmost improbable that the existence2 Although a literal reading of the international constitution would meanthat there is no effective way for a member to resign from the Union if heremains employed in the industry, Respondents' brief makes clear that Re-spondents do not claim that a member may notdejureresign-they contend,rather, that the resignation of a member who thereafter continues to work atthe trade has the effect'of precluding him from the benefits which wouldaccrue from his leaving the trade.InLocal 205, Lithographersand Photoengravers InternationalUnion, A FL-CIO (The Genera!Gravure ServiceCo, Inc.),186 NLRB 454, fn 3 (1970),the Board held that this same constitutional provision did not vitiate thevalidity of telegraphic resignations by employee-members who chose tocross a picket line; even though they remained in the industry, their tele-grams "effectively terminated their respective memberships in the Union."381of ihe'Fund's rule which bars supervisors from collectingwithdrawal benefits because they -remain in the industryafter resigning from the Union would have any influencewhatsoever on their decision whether to so resign. It is ob-vious that the rule, as it stands, visits such a remote andconditional loss on a supervisor who leaves the Union as tobe realistically incapable of characterization as a restrain-ing influence in his decision whether to resign from theUnion. The reason is that the rule as now constituted af-fords only a possibility of a potential right to withdrawalbenefits, even for a supervisor who defies his employer'sultimatum and retains' his union membership.Withdrawal benefits can be realized by a nonsupervisorymember, under the constitution, only at such time as heceases working in the trade. In all likelihood, a supervisorwho, faced with an employer ultimatum, chooses to remainin the Union rather than forfeit his potential right to with-drawal benefits would continue' to work in the industry asan employee; he therefore would have no right to withdrawbenefits unless and until he left the industry prior to retire-ment. Thus the asset is not, as General Counsel calls it, a"valuable accrued monetary benefit," but is rather, underthe present rule, a most speculative and contingent one,which the supervisor might never realize even if he were tobecome a rank-and-file employee. Surely the supervisorshere, if they considered the matter at all in determiningwhether to resign, recognized that fact. Futhermore, as thecase of Arthur Rex shows, supervisors who resign from theUnion and then join again will be permitted to recapturethat inchoate right by payment of back dues, a fact whichmight console any supervisors who, faced with the require-ment of resignation, may conceivably concern themselvesabout the loss of a right, if and when they should leave theindustry, to collect withdrawal benefits from the Fund.Obviously then, in the, normal course of events, applica-tion of the present rule would have no direct and immedi-ate impact upon supervisors in their decision whether toresign from the Union,'and under the rule as applied, it isimpossible to infer any real restraint or coercion arisingfrom the rule within the intendment of Section 8(b)(1)(B).The General Counsel,thus asks for gravy,for supervisorswho joined the Union voluntarily,3 knowing (or being heldto the knowledge) that even if they eventually resignedfrom the Union, but remained in the trade, they, wouldhave no right to withdrawal benefits. He challenges therule as "an archaic and an anachronistic vestige thatshould be stricken." He asks, that is, that the Fund berequired, in effect, to vest, and permit withdrawal of certainbenefits in all instances of resignation, even though itspresent rules do not allow such a privilege. But the recorddiscloses no statutory requirement, Federal or State, thatRespondents adopt such a rule, and I assume that theirpresent provisions are, in conformity with, law. That as-sumption further leads me to believe that the Fund couldlawfully choose to provide no withdrawal benefits whatso-ever in the event of resignation.' Because it provides themunder certain circumstances does not convert its refusal to3 Florida is a right-to-work State4 A perhaps equally appropriate remedy here, not suggested by GeneralCounsel, would be to order the Fund not to pay withdrawal benefits toContinued 382DECISIONS OF NATIONAL, LABOR RELATIONS BOARDdo so in other circumstances into a legally vulnerable "fi-nancial penalty" which, General Counsel asserts, the ruleimposes.The Court inFlorida Powerrecognized the likelihoodthat supervisory resignation from unions would entail cer-tain consequences. It noted that the supervisors in one ofthe cases before it "received substantial benefits, includingparticipation in the International's pension and death ben-efit plans and in group life insurance and old age benefitplans," and that, in the other case, the supervisors received"substantial benefits as a result of their union membership,including pension, disability, and death benefits under theterms of the International's constitution." In discussing theproblem of "divided loyalties," which the Court held thatCongress had addressed by enacting Sections 2(3) and (11)and 14(a) rather than Section 8(b)(1)(B), the Court wentout of its way to state (417 U.S. at 812, fn. 22):The supervisor-member is, of course, not bound to re-tain his union membership absent a union securityclause, and if, for whatever reason, he chooses to re--sign from the union,thereby relinquishing his unionbenefits,he could no longer be disciplined by theunion for working during a strike. [Emphasis sup-plied.]The Court thus recognized that when, as here, an employerexercises his power to require supervisors to resign from aunion, certain anticipated and acceptable consequences at-tach, including the supervisor's "rehnquish[ment of] hisunion benefits."General Counsel recognizes the general validity of thisassertion.His brief states, "This is not a case where thesupervisors simply resigned and lost the benefits incidentalto resignation." He contends that because the supervisorslost the benefits "not merely as an incident to resignation,"but because they failed to withdraw from the industrywhen they resigned, a different factor is'interjected. As pre-viously discussed, however, the operation of the existingrule is such that it cannot reasonably be inferred that theloss of this contingent "benefit" conceivably exerted anyrestraining influence on the supervisors' deliberationsabout resignation. The forfeiture of other accrued benefitswhich automatically accompanies resignation from a unionmight equally be said to work a restraint on a supervisor'sdecision to resign, but I doubt seriously that the GeneralCounsel would ask, in view of the Court's quoted language,that all such forfeitures be nullified as a restraint on thesupervisors' decisional process. Here, as described above,the "loss" is even more conditional than most.As to the effect of the rule on employees who "couldbecome" supervisors, referred to by General Counsel, theforegoing considerations apply. In addition, the effect ofthe rule on future supervisors depends on the conjecturethat the Charging Party will continue to require supervisorsto resign from the Union.anyone in the event of resignation, thus making it impossible for such bene-fits to be a consideration in a supervisor's decision about resigningThus, I see no reasonable basis for concluding that Re-spondents' withdrawal benefits rule, as presently constitut-ed, tends to limit the number of supervisors available to anemployer and therefore tends to restrain or, coerce employ-ers in the selection of their representatives for grievanceadjustment and collective-bargaining purposes.5 Any possi-ble tendency of the rule to accomplish that result is, in thewords of the Court inN.L.R.B. v. Rochester Musicians As-sociation Local 66, Affiliated with the American Federation ofMusicians,514 F.2d 988, 993 (C.A. 2, 1975), "too insignifi-cant to affect the management rights protected byI should further point, out that the General Counsel haswisely made no argument predicated on the possible "car-ry-over" effect of Respondents' rule, a test adopted by theBoard in such cases asChicago Typographical Union No. 16(Hammond Publishers, Inc.),216 NLRB 903 (1975),NewYork Typographical Union No. 6, International Typographi-cal Union, AFL-CIO (Daily Racing Form, a subsidiary ofTriangle Publications, Inc.),216 NLRB 896 (1975), andothers. In those cases, as the Board said inHammond,"The... question of `when that discipline may adversely, affectthe supervisor's conduct' clearly depends on an analysis ofthe activity engaged in by the supervisor during the periodfor which the discipline is imposed, rather than on an eval-uation of the union's motivation . . . ." In the presentcase, there is no union action related to any supervisoryactivity; the sole union conduct involved may be describedas complete inaction following the resignation of supervi-sors from the Union, the latter activity being decidedly notrelated to management functions. UnderFlorida Power &Light,supervisors may lawfully be disciplined by a,unionfor performing rank-and-file work at the instance of anemployer; there is no question that the union policy herehas even less of a tendency to influence them in performingtheir 8(b)(1)(B) responsibilities, in view of the severance oftheir relationship with the Union.In view of the above, I shall recommend dismissal of theinstant complaint.6CONCLUSIONS OF LAW1.RespondentsGraphicArts InternationalUnion,AFL-CIO, and Local No. 220 of the Graphic Arts Interna-tionalUnion, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.2.The_ Tribune Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.5 Indeed, even if the rule caused an immediate loss to supervisors whoremained in the industry, which, as discussed, in all but the most unusualcase,itdoes not, I would reach the same conclusion, based on both thelanguage of the Court inFloridaPower and its obvious implications, earlierdiscussed, and the absence of a substantial likelihood that a supervisor, suchas McMahan, faced with a choice of a hypothetical direct loss of $732 or ofremaining a supervisor, would be influenced to resign his supervisory posi-tion in order to avoid the former-6 Accordingly, I need not reach the agency questions raised by Re§pon-dents. GRAPHIC ARTS INTERNATIONAL UNION3833.Neither Respondents, nor their agents have violatedORDER 7Section 8(b)(1)(B) of the Act as alleged in the complaint.Upon the foregoing findings of fact and conclusions ofThe complaint is hereby dismissed.law, I issue the following recommended:conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and become7 In the event no exceptions are filed as provided by Sec. 102 46 of theits findings, conclusions, and Order, and all objections thereto shall beRules and Regulations of the National Labor Relations Board, the findings,deemed waived for all purposes